 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PHONGSAVANH SAYAVONG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00151-DAD-BAM
                                         )
11                     Plaintiff,        )                 DEFENDANT’S AMENDED
                                         )                 STIPULATION FOR MODIFICATION OF
12                                       )                 PRETRIAL RELEASE CONDITON OF
     vs.                                 )                 HOME DETENTION AND
13                                       )                 ORDER THEREON
                                         )
14   PHONGSAVANH SAYAVONG,               )
                                         )
15                                       )                 Judge: Hon. Erica P. Grosjean
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH

19   SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States

20   Attorney, KIMBERLY SANCHEZ, that an amended stipulation for Pretrial Release Modification

21   of Mr. Sayavong’s home detention be granted. The original proposed order was signed by this

22   Court on May 13, 2021 allowing Mr. Sayavong to be present for the birth of his son by cesarean

23   section and assist his girlfriend during her recovery in the hospital. It was anticipated Mr.

24   Sayavong’s girlfriend would be released from the hospital on May 26, 2021. On May 14, 2021,

25   Mr. Sayavong was notified his girlfriend would not be released from the hospital until May 28,

26   2021.

27           Assistant United States Attorney Kimberly Sanchez is aware of this request for an

28   amended modification and has no objection.


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                              1
 1           Mr. Sayavong will leave his residence at 7:00 AM and arrive at the hospital at or about

 2   7:30 AM on May 24, 2021. He will spend the evening at the hospital until May 25, 2021 at 2:00

 3   PM when he begins his work shift. He will return to the hospital on May 26, 2021; May 27, 2021;

 4   and May 28, 2021 to assist with the baby until his work shifts begin those days. Mr. Sayavong’s

 5   girlfriend is expected to be released from the hospital on May 28, 2021.

 6           The above mentioned medical procedure will take place at Clovis Community Hospital

 7   located at 2755 Herndon Ave., Clovis, CA 93611. Mr. Sayavong is to check in with Pretrial

 8   Services from his home daily. John Rodriguez at Bail Hotline Bail Bonds, the bail company

 9   monitoring Mr. Sayavong by GPS, will contact Pretrial Services daily regarding Mr. Sayavong’s

10   location.

11           Mr. Sayavong’s girlfriend, Robyn Rosenthal, is aware of Mr. Sayavong’s pending cases.

12   She has verified her cell phone is password protected and Mr. Sayavong will not have access to

13   her cell phone during or after the procedure at any point.

14           Pretrial Services Officers Ryan Garcia and Frank Guerrero monitoring Mr. Sayavong in

15   the Eastern District of California report that Mr. Sayavong has remained in full compliance with

16   all that has been asked of him and are in agreement with this request.

17           The proposed amended modification of the Pretrial Release Condition of home detention

18   for Mr. Sayavong is FROM:

19
                              HOME DETENTION: You must remain inside your residence
20                   at all times except for employment; education; religious services;
                     medical; substance abuse, or mental health treatment; attorney visits;
21
                     court appearances; court-ordered obligations; or other activities
22                   pre-approved by the PSO.
     TO:
23
                             Home detention will be temporarily lifted so Mr. Sayavong
24                   can be present for his son’s birth at Clovis Community Hospital,
                     located at 2755 Herndon Ave., Clovis, CA 93611 with the understanding
25                   that once the approved time ends, the home detention condition will be
                     reinstated. Home detention will be lifted at 7:00 AM on May 24, 2021 to
26
                     be reinstated May 28, 2021 at the end of his work shift. Mr. Sayavong is
27                   to check in with Pretrial Services from his home daily. John Rodriguez at
                     Bail Hotline Bail Bonds, the bail company monitoring Mr. Sayavong by
28                   GPS, will contact Pretrial Services daily regarding Mr. Sayavong’s location.


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                                2
 1           All other terms and conditions of Pretrial Release not in conflict with this proposed order

 2   will stay in the same force and effect. This request is an amendment to the original modification

 3   order so Mr. Sayavong’s home detention requirement can be temporarily lifted until the end of his

 4   work shift on May 28, 2021.

 5

 6

 7   Dated: May 17, 2021                                  /s/Carol Ann Moses
                                                          CAROL ANN MOSES
 8                                                        Attorney for Defendant
 9                                                        PHONGSAVANH SAYAVONG

10
     Dated: May 17, 2021                                  /s/Kimberly Sanchez
11                                                        KIMBERLY SANCHEZ
                                                          Assistant United States Attorney
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                                   3
 1
                                              ORDER
 2
             GOOD CAUSE APPEARING, the amended request for the Pretrial Release Condition of
 3
     home detention as to Defendant PHONGSAVANH SAYAVONG in Case No. 1:19-cr-00151-
 4
     DAD-BAM is hereby granted. Mr. Sayavong will leave his residence at 7:00 AM and arrive at the
 5
     hospital at or about 7:30 AM on May 24, 2021. He will spend the evening at the hospital until
 6
     May 25, 2021 at 2:00 PM when he begins his work shift. He will return to the hospital on May
 7
     26, 2021; May 27, 2021; and May 28, 2021 to assist with the baby until his work shifts begin
 8
     those days. Accordingly, Mr. Sayavong’s Pretrial Release Condition of home detention is
 9
     amended as follows:
10

11           1.      Home detention will be temporarily lifted so Mr. Sayavong
                     can be present for his son’s birth at Clovis Community Hospital,
12                   located at 2755 Herndon Ave., Clovis, CA 93611 with the understanding
                     that once the approved time ends, the home detention condition will be
13
                     reinstated. Home detention will be lifted at 7:00 AM on May 24, 2021 to
14                   be reinstated May 28, 2021 at the end of his work shift. Mr. Sayavong is
                     to check in with Pretrial Services from his home daily. John Rodriguez at
15                   Bail Hotline Bail Bonds, the bail company monitoring Mr. Sayavong by
                     GPS, will contact Pretrial Services daily regarding Mr. Sayavong’s location.
16

17           2. All other Pretrial Conditions of Release will remain in full force and effect.

18
     IT IS SO ORDERED.
19

20       Dated:     May 17, 2021                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION OF HOME DETENTION                                                             4
